Exhibit 10.1

 

EXTERRAN PARTNERS, L.P.

 

AWARD NOTICE AND AGREEMENT

PHANTOM UNITS WITH DERS

[g77241kgi001.jpg]

 

Exterran GP LLC (the “Company”), as general partner of Exterran General Partner,
L.P. (the general partner of Exterran Partners, L.P. (the “Partnership”)), has
granted to you (the “Participant”) Phantom Units under the Exterran Partners,
L.P. Long-Term Incentive Plan, as amended (the “Plan”), subject to the terms and
conditions set forth in this Award Notice and Agreement (this “Notice”) and the
Plan.  Each Phantom Unit shall be issued in tandem with a corresponding DER,
which shall entitle you to payments in an amount equal to Partnership
distributions in accordance with Section 2 below.  Unless otherwise defined
herein, capitalized terms in this Notice have the same meaning ascribed to them
in the Plan.

 

The material terms of your Award are as follows:

 

1.                                      Award.  You have been granted Phantom
Units, each with a tandem grant of a DER (together, your “Award”), as provided
above.

 

2.                                      DERs.  Each Phantom Unit granted
hereunder is hereby granted in tandem with a corresponding DER, which DER shall
remain outstanding from the Grant Date until the earlier of the payment or
forfeiture of the Phantom Unit to which it corresponds (the “DER Period”).  Each
DER shall entitle you to receive payments, subject to and in accordance with
this Notice, in an amount equal to each distribution (including any
extraordinary or other non-recurring distribution), in each case, that (a) is
made by the Partnership in respect of the Common Unit (“Unit”) underlying the
Phantom Unit to which such DER relates, and (b) has an applicable Distribution
Date (as defined below) occurring during the DER Period.  Such amounts (if any)
shall be payable as and when such distributions are paid generally to the
Partnership’s Unit holders (and without regard to the vested or unvested status
of the Phantom Unit underlying such DER on the applicable Distribution Date). 
Notwithstanding the foregoing, upon the payment or forfeiture of a Phantom Unit,
the DER granted in tandem with such paid or forfeited Phantom Unit and the DER
Period shall terminate with respect to such Phantom Unit. For the avoidance of
doubt, a DER will only entitle you to payments relating to distributions with an
applicable Distribution Date occurring between the Grant Date and the date on
which you receive payment in respect of the Phantom Unit to which it corresponds
in accordance with Paragraph 7 below (or, if earlier, the date on which you
forfeit the Phantom Unit to which it corresponds).  The DERs and any amounts
that may become distributable in respect thereof shall be treated separately
from the Phantom Units and the rights arising in connection therewith for
purposes of Section 409A of the Code (including for purposes of the designation
of the time and form of payments required by Section 409A of the Code).  For
purposes of this Notice, “Distribution Date” shall mean, with respect to any
distribution made in respect of the Units of the Partnership, the date preceding
the ex-dividend date applicable to such distribution.

 

3.                                      Grant Date.  The Grant Date of your
Award is the date of approval by the Compensation Committee of the Board of
Directors of the Company.

 

4.                                      Vesting.  Your Award is subject to a
vesting schedule. Over a three-year period, one-third of your Award will
automatically vest on or about each Grant Date anniversary (each a “Vest Date”);
however, except as otherwise provided in Paragraphs 5 and 6 below, you must be
in the employment of the Company at all times from the Grant Date up to and
including the applicable Vest Date to vest in your Phantom Units under this
Award.  Contact Exterran’s Stock Plan Administrator at (281) 836-7000 with any
questions concerning the vesting of your Award.

 

5.                                      Termination of Employment.  If your
employment with the Company terminates for any reason other than due to your a)
death or b) a disability that would meet the criteria for

 

1

--------------------------------------------------------------------------------


 

being considered “disabled” under the Company’s or an Affiliate’s long-term
disability plan as if you were eligible to participate in the plan
(“Disability”), then all of your unvested Phantom Units will be forfeited
without payment as of the date of such termination. If your employment with the
Company terminates as a result of your death or Disability, then your unvested
Phantom Units will vest on the date of such termination.  For purposes of this
Notice, (a) your “employment with the Company” includes your employment as an
Employee with the Company or an Affiliate and (b) your “employment with the
Company” will be terminated only if it is a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code and accompanying
regulations issued under Section 409A.

 

6.                                      Termination Following a Change of
Control.  In the event a Change of Control occurs, notwithstanding anything to
the contrary in this Award Notice, this section will govern the vesting of your
Award on and after the date a Change of Control is consummated.

 

If your status as an Employee of the Company or an Affiliate is terminated on or
within 18 months following the date a Change of Control is consummated (i) by
the Company or such Affiliate without cause, (ii) by you for Good Reason (as
defined below) or (iii) as a result of your death or Disability, then the
unvested portion of your Award as of the date of your termination as an Employee
will immediately vest in full and all restrictions applicable to your Award will
cease as of the date of your termination.  If your status as an Employee is
terminated by the Company or an Affiliate with cause or by you without Good
Reason on or after the date a Change of Control is consummated, then the
unvested portion of your Award will be automatically forfeited on the date of
your termination.

 

For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:

 

(i)                                     A reduction of 10% or more of your base
salary;

(ii)                                  Your being required to be based at any
other office or location of employment more than 50 miles from your primary
office or location of employment immediately prior to the Change of Control; or

(iii)                               The willful failure by the Company or an
Affiliate to pay you your compensation when due;

 

provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists.  If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter.  The Company or an Affiliate will have 30 days from the date of
your notice of termination to cure the matter.  If the Company or an Affiliate
cures the matter, your notice of termination shall be deemed rescinded.  If the
Company or an Affiliate (as applicable) fails to cure the matter timely, your
status as an Employee shall be deemed to have been terminated by the Company for
Good Reason at the end of the 30-day cure period.

 

6.                                      Payment.  As soon as administratively
practicable, but in no event later than the 60th day after the date your Phantom
Units vest in accordance with Paragraphs 4, 5 or 6 above (the “Payment Date”),
the Company will pay you one Unit of the Partnership with respect to each vested
Phantom Unit; provided, however, that the Committee, in its discretion, may
elect to pay to you on the Payment Date all of the Units related to your vested
Phantom Units either (a) in the form of a lump sum cash payment or (b) in a
combination of Units and a lump sum cash payment in lieu of Units.  Any lump sum
cash payment will be equal to the Fair Market Value as of the Vest Date of the
Units.  Awards made under this Notice are not intended to be subject to
Section 409A of the Code under the short-term deferral exclusion and this Notice
will be interpreted and operated consistent with such intent.

 

2

--------------------------------------------------------------------------------


 

7.                                      Non-Transferability.  Prior to vesting,
you cannot sell, transfer, pledge, exchange or otherwise dispose of the Phantom
Units.

 

8.                                      Withholding.  If your Award is subject
to applicable income, employment and/or social insurance or social security
withholding obligations, unless you make other arrangements with the Company
prior to the Payment Date, the Company or its Affiliate shall withhold cash
and/or a sufficient number of Units that are otherwise issuable to you pursuant
to your Award to satisfy any such withholding obligations. If necessary, the
Company also reserves the right to withhold from your regular earnings an amount
sufficient to meet the withholding obligations.

 

9.                                      Rights as Unitholder.  You, or your
executor, administrator, heirs, or legatees shall have the right to receive
distributions on Units and all the other privileges of a unitholder of the
Partnership only from the date of issuance of a Unit in your name representing
payment of a vested Phantom Unit.

 

10.                               No Right to Continued Employment.  Nothing
contained in this Notice confers upon you any right to continued employment with
the Company or interferes in any way with the right of the Company or any its
Affiliates to terminate your employment at any time.

 

11.                               Plan Governs.  This Notice is subject to the
terms of the Plan, a copy of which is available on UBS One Source or which will
be provided to you upon written request addressed to Exterran Partners, L.P.,
Stock Plan Administration, 16666 Northchase Drive, Houston, TX 77060.  All the
terms and conditions of the Plan, as may be amended from time to time, and any
rules, guidelines and procedures which may from time to time be established
pursuant to the Plan, are hereby incorporated into this Notice. In the event of
a discrepancy between this Notice and the Plan, the Plan shall govern.

 

12.                               Modifications.  The Company may make any
change to this Notice that is not adverse to your rights under this Notice or
the Plan.

 

13.                               Data Privacy.  You consent to the collection,
use, processing and transfer of your personal data as described in this
paragraph.  You understand that the Company and/or its Affiliates hold certain
personal information about you (including your name, address and telephone
number, date of birth, social security number, social insurance number, etc.)
for the purpose of administering the Plan (“Data”).  You also understand that
the Company and/or its Affiliates will transfer this Data amongst themselves as
necessary for the purpose of implementing, administering and managing your
participation in the Plan, and that the Company and/or its Affiliates may also
transfer this Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for these purposes.  You also understand that you may, at any time, review
the Data, require any necessary changes to the Data or withdraw your consent in
writing by contacting the Company.  You further understand that withdrawing your
consent may affect your ability to participate in the Plan.

 

14.                               Additional Information.  If you require
additional information concerning your Award, contact the Company’s Stock Plan
Administrator at 281.836.7000 or at mystock@exterran.com.  You may also contact
UBS at 713.654.4713.

 

15.                               Participant Acceptance.  If you agree with the
terms and conditions of this Award, please indicate your acceptance in UBS One
Source by selecting “Accept.”  To decline the Award, select “Decline.”  Please
note that if you decline the Award or do not accept the terms of the award
within 90 days of the Grant Date, the Award will be forfeited.

 

3

--------------------------------------------------------------------------------